DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-16, drawn to a microorganism selection method.  
Group II, claims 17-18, drawn to probiotic comprising microorganisms. 
Group III, claims 19-20, drawn to a method for improving the health of a human and/or an animal comprising feeding an effective amount of probiotics. 


Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of probiotic microorganisms, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Siraj (Siraj, N. et al, Isolation and Identification of Potential Probiotic Bacteria from Cattle Farm Soil in Dibrugarh District, 2017, Advances in Microbiology, 7:265-279).  Siraj discloses a method of isolating, screening and identifying probiotic bacteria from cattle farm soil (Abstract, lines 2-3).  Higher resistance to acid and bile salts was in general shown by the isolates DUA4 (Bacillus sp. DUA4) and DUD3 (Enterococcus faecium DUD3).  Both acid and bile tolerance characteristics of probiotic bacteria are required for their viability in the food, for the passage through the stomach and survival in the small intestine (Pg. 273, ¶ 2 – Pg. 274, lines 1-3).  The shared technical feature lacks an inventive step over Siraj.  Thus, the claimed inventions cannot be said to have unity of invention.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus A: if Group I is elected, applicants are required to elect a single species of sources of microorganism preparation.
The identified groupings of species from which an election is to be made include:
soil samples 
human, animal, or livestock fecal samples 
fermentation broths 
food waste streams 
wastewater treatment streams 
gastrointestinal samples
Genus B: if Group I is elected, applicants are required to elect a single species of transferring treated microorganism preparation.
The identified groupings of species from which an election is to be made include:
surface of growth medium
into bulk of growth medium
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature common to all the cited claims of Genus A is sources of microorganism preparation.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Siraj (Siraj, N. et al, Isolation and Identification of Potential Probiotic Bacteria from Cattle Farm Soil in Dibrugarh District, 2017, Advances in Microbiology, 7:265-279).  Siraj discloses 60 cattle farm soil specimens were collected from sites located in six sample collection zones in Dibrugarh 
The technical feature common to all the cited claims of Genus B is transferring treated microorganism preparation.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Siraj (Siraj, N. et al, Isolation and Identification of Potential Probiotic Bacteria from Cattle Farm Soil in Dibrugarh District, 2017, Advances in Microbiology, 7:265-279).  Siraj discloses isolation of soil microbes was done using spread plate technique on de Mann Rogossa Sharpe (MRS) agar following overnight enrichment on MRS broth and appropriate tenfold serial dilutions (Pg. 266, 2.2 Isolation and Screening of Bacteria from Cattle Farm Soil, lines 1-3). Thus, the shared technical feature lacks novelty in view of the Siraj reference. 
Applicant is required, in reply to this action, to elect a single species or a single combination of species from each genus, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 4 and 6.
  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                       
/A.A.H./Examiner, Art Unit 1657